An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview (via email) with Ann Roble on August 21, 2022.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
The application has been amended as follows: 
1. (Previously Presented)	One or more non-transitory computer readable medium storing a set of computer executable instructions for running on one or more computer systems that when executed cause the one or more computer systems to:
determine a pitch of a roof of a structure by analyzing one or more images showing the roof, at least one of the one or more images showing the roof being an image obtained with a user device from the ground, the analyzing further comprising:
receiving a marker from a user that overlays the image and identifies a facet of an object for which the pitch is to be determined, the marker adjustable to indicate an angle of the facet;
calculating the pitch of the facet of the object using the indicated angle; and
adjusting the calculated pitch of the facet of the object based on an orientation value of the user device and a position of a point of the marker on the image, wherein adjusting the calculated pitch of the facet of the object comprises:
determining an angle of inclination of the user device; and
calculating an angular field of view based on a pixel displacement of the position of the point on the marker from a central pixel location of the image.

2.	(Currently Amended)	The one or more non-transitory computer readable medium 

3.	(Currently Amended)	The one or more non-transitory computer readable medium 

4.	(Currently Amended)	The one or more non-transitory computer readable medium 

5.	(Currently Amended)	The one or more non-transitory computer readable medium computer systems to generate a report including at least one image showing the structure and a representation of the three-dimensional model.

6.	(Currently Amended)	The one or more non-transitory computer readable medium 

7.	(Currently Amended)	The one or more non-transitory computer readable medium 

8. (Previously Presented)	One or more non-transitory computer readable medium storing a set of computer executable instructions for running on one or more computer systems that when executed cause the one or more computer systems to:
generate a three-dimensional model of a structure by analyzing one or more images showing the structure, at least one of the one or more images showing the structure obtained with a user device; and
determine a pitch of a roof of the structure by analyzing one or more images showing the roof, at least one of the one or more images showing the roof being an image obtained with a user device from the ground, the analyzing further comprising:
receiving a marker from a user that overlays the image and identifies a facet of an object for which the pitch is to be determined, the marker adjustable to indicate an angle of the facet;
calculating the pitch of the facet of the object using the indicated angle; and
adjusting the calculated pitch of the facet of the object based on an orientation value of the user device and a position of a point of the marker on the image, wherein adjusting the calculated pitch of the facet of the object comprises:
determining an angle of inclination of the user device; and
calculating an angular field of view based on a pixel displacement of the position of the point on the marker from a central pixel location of the image.

9.	(Currently Amended)	The one or more non-transitory computer readable medium 

10.	(Currently Amended)	The one or more non-transitory computer readable medium 

11.	(Currently Amended)	The one or more non-transitory computer readable medium 

12.	(Currently Amended)	The one or more non-transitory computer readable medium 

13.	(Currently Amended)	The one or more non-transitory computer readable medium 
	
 14. (Previously Presented) A method, comprising:
determining, by a computing system, a pitch of a roof of a structure by analyzing one or more images showing the roof, at least one of the one or more images showing the roof being an image obtained with a user device from the ground, the analyzing further comprising:
receiving a marker from a user that overlays the image and identifies a facet of an object for which the pitch is to be determined, the marker adjustable to indicate an angle of the facet;
calculating the pitch of the facet of the object using the indicated angle; and
adjusting the calculated pitch of the facet of the object based on an orientation value of the user device and a position of a point of the marker on the image, wherein adjusting the calculated pitch of the facet of the object comprises:
determining an angle of inclination of the user device; and
calculating an angular field of view based on a pixel displacement of the position of the point on the marker from a central pixel location of the image.

15. (Previously Presented)	The method of claim 14, further comprising using a current location of the user device to identify a geographic location of the structure.

16. (Previously Presented)	The method of claim 15, further comprising:
presenting an interactive map of the current location of the user device on the user device; and 
receiving a selection of the structure from the user marking the structure with an indicator.

17. (Previously Presented)	The method of claim 14, further comprising using the one or more images of the structure to generate a three-dimensional model of the structure.

18. (Previously Presented)	The method of claim 17, further comprising generating a report including at least one image showing the structure and a representation of the three-dimensional model.

19. (Previously Presented)	The method of claim 17, further comprising showing representative building materials applied to the three-dimensional model.

20. (Previously Presented)	The method of claim 14, further comprising determining the pitch of the roof by analyzing a combination of at least one image obtained with the user device and at least one aerial image.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the specific methods and systems that is comprised of the combination of components as presented in the claimed invention, for use in determining an adjusted and accurate roof pitch and determining an amount of materials needed for a project. More specifically, the two closest pieces of art, PitchGauge and Roofsnap do not disclose receiving a marker from a user that overlays the image and identifies a facet of an object for which the pitch is to be determined, the marker adjustable to indicate an angle of the facet; calculating the pitch of the facet of the object using the indicated angle; and adjusting the calculated pitch of the facet of the object based on an orientation value of the user device and a position of a point of the marker on the image, wherein adjusting the calculated pitch of the facet of the object comprises: determining an angle of inclination of the user device; and calculating an angular field of view based on a pixel displacement of the position of the point on the marker from a central pixel location of the image. 
PitchGauge, which is directed towards calculating a pitch of a facet of a roof, achieves the same result, but in a meaningfully different way.  That is, PitchGauge, as shown on at least Page 8, discloses positioning a line on an interface of a smartphone camera exactly parallel with the slope of a portion of the roof.  The claimed invention eliminates the inherent possible inaccuracies because the user need simply use the smartphone device to take a picture, and the system will adjust the calculated pitch.  PitchGauge does not teach this functionality, nor would it be proper to state that it would be an obvious modification because it changes the entire functionality of the PitchGauge app.  
Moreover, Roofsnap suffers from similar deficiencies.  Roofsnap only allows for an aerial photograph of a particular roof.  While similar features are used, such as drawing markers, which are then used to calculate pitch, it is not reasonable to state that a user can use a smartphone device to take that aerial photograph.  Roofsnap does not allow for a user, on the ground, to take a photo, determine a pitch, and then adjust that calculated pitch by determining an angle of inclination of the smartphone device, and calculating an angular field of view based on a pixel displacement of the position of the point on the marker from a central pixel location of the image.  It would further not be obvious to make such a modification because, as with PitchGauge, it would change the entire functionality of Roofsnap.  
The prior art, alone or in combination, does not disclose or make obvious the claim set of the present invention.    
Regarding eligibility under 35 U.S.C. 101, the claims provide an unconventional combination of elements to solve a technical problem.  That is, while receiving data, taking a picture, adjusting a calculation, and calculating an angular field of view may all be routine and conventional, the claims solve a technology- based problem (namely being able to capture an image and more accurately determine a pitch of a roof using a device, as opposed to taking aerial photos) and combining generic components in an unconventional way (namely to perform such an adjustment and get more accurate results).  The present claims do not simply use a device in its routine and conventional manner.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687